DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020, 03/27/2020, 02/19/2021, 04/26/2021, 08/05/2021, 09/01/2021, 11/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Iwa (US 8079827) and further in view of Kratzer (US 8282072.)

Iwa discloses in claim 1:  An electromagnetic valve (1 figure 1) comprising: a valve housing (that of 1 including 40); a valve body (21/21A/22B/25A) which is disposed inside the valve housing so as to be movable in a reciprocating manner (axially along central axis of 25); an urging member (bellows unit 22) that urges the valve body in one direction; and a drive device (solenoid 40) which is connected to the valve housing and applies a drive force (electromagnetic Iwa does not disclose: the drive rod groove portion recessed into an inward radial direction along the entire axial portion of the drive rod; but Kratzer teaches: the drive rod  (3 figure 3) groove portion (3.1) recessed into an inward radial direction (see contoured edge at 5 showing the radial inward direction) along the entire axial portion of the drive rod (the grooves provided for example, the purpose of increasing fluid flow passage for pressure balancing of the armature through the fixed core bore);  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the pressure balanced armature of Iwa, a rod as taught in Kratzer, where a drive rod  groove portion as taught in Kratzer can be recessed into an inward radial direction of the drive rod of Iwa as taught in Kratzer the drive rod groove portion provided for the purpose of 

Iwa discloses (as modified for the reasons discussed above) in claim 2:  The electromagnetic valve according to claim 1, wherein the movable iron core is formed in a cylindrical shape (coil is cylindrically wrapped on the bobbin which is cylindrically surrounds the closed tube casing 44 which cylindrically encompasses the movable iron core 42 which follows in cross section the inner cylindrical surface of 44 and is necessarily cylindrical absent the grooves on the outer side thereof, there being no requirement of a complete uninterrupted outer surface cylindrical shaped movable iron core) having a through-hole (bore 42A) penetrating in the axial direction and the groove portion of the drive rod (as modified for the reasons discussed above, being necessarily connected to the core 42 at the bore 42A and thus results in a connection that) communicates with the inner space of the movable iron core; and furthermore, given the above, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention, to attach the rod of Kratzer into the bore of Iwa as taught in Iwa, for the reason of making a secure connection to the movable iron core and thus provide for integral movement of the core and rod together, for the purpose of providing fluid flow about and through the core as taught in Iwa and Kratzer, aiding in pressure balancing and reciprocal movement/action of the armature of Iwa/Kratzer.  

Iwa discloses (as modified for the reasons discussed above) in claim 3:  The electromagnetic valve according to claim 2, wherein the drive rod is fixed to the movable iron core in a state in which the guide portion is in contact with an inner peripheral surface of the movable iron core (as modified for the reasons discussed above.)  

Iwa discloses (as modified for the reasons discussed above) in claims 4, 6: wherein a cross-section of the movable iron core is formed in a round cylindrical shape (as determined above, coil is cylindrically wrapped on the bobbin which is cylindrically surrounds the closed tube casing 44 which cylindrically encompasses the movable iron core 42 which follows in cross section the inner cylindrical surface of 44 and is necessarily cylindrical absent the grooves on the outer side thereof, there being no requirement of a complete uninterrupted outer surface cylindrical shaped movable iron core)  

Iwa discloses (as modified for the reasons discussed above) in claims 5, 7-10:  further comprising: a valve seat member (22 in general) that applies an urging force to the valve body in a direction resisting the drive force (as discussed in Col 7 ln 11-31, where the bellows unit adjusts the position of the of the valve seat 22B based on the pressure applied thereto), is contractable in accordance with an increase of ambient pressure, and includes a valve seat surface engageable with the valve body, wherein the valve body is formed in a cylindrical shape penetrating in the axial direction and is fixed to the drive rod (at 25A) in a state in which the first end of the drive rod is inserted into the inside of the valve body (as shown.)  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753